Citation Nr: 0942639	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is considered, for VA purposes, to have 
been a fugitive felon for the period of time from February 
21, 2007 through November 28, 2007.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 until August 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a determination of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran did not flee in an effort to avoid prosecution 
and was not in violation of the terms of his parole.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of 
his disability compensation was not proper.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Discussion

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon. 
Compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2008).

Review of the claims file reflects that the RO received 
notice of a warrant issued by Harris County, Texas on 
February 21, 2007.  In November 2007 the RO informed the 
Veteran of a proposed termination VA disability compensation 
payments, effective February 21, 2007.

In July 2008 the Veteran responded by way of a letter 
indicating that the warrant was issued based on a 
misidentification and was ultimately dismissed in the summer 
of 2007.  He stated that after receiving notice of the 
proposed termination he called VA and spoke with someone, 
however a report of such contact is not in the Veteran's 
claims file.

In September 2008 the Veteran submitted a form which appeared 
to show that the Veteran was booked on February 28, 2007 and 
released on March 3, 2007.  In an accompanying letter the 
Veteran again stated that charges were dropped in the summer 
of 2007 and that the warrant was "executed" when he posted 
bail.

In October 2008 a VA employee contacted Harris County and was 
informed that the warrant was issued for evading arrest in a 
motor vehicle and was transferred to Travis County and 
terminated on November 28, 2007 with two years probation.  
The record contains a motion filed in Harris County by an 
assistant district attorney indicating that the Veteran was 
moving his residence.  That motion was granted on November 
28, 2007 and the granting order indicates that the Veteran 
was discharged on deferred adjudication.

An October 2008 search of Harris County records indicated a 
single charge of evading arrest with a motor vehicle, which 
was filed on February 18, 2005 and deferred adjudication 
terminated on November 28, 2007.

According to the Veteran he was unaware of any warrant issued 
for his arrest.  In November 2008 the Veteran stated that he 
reported to see his probation officer on February 28, 2007 
and was at that time arrested on the warrant of February 21, 
2007.  He states that he was released on March 3, 2007, a 
fact corroborated by evidence recording his release and 
signed by a Travis County sheriff.  We further note that the 
Veteran's statement that charges were dropped in the summer 
of 2007 seems to be corroborated by an ordered signed by a 
district court judge in Harris County in May 2007.  The 
Veteran was taken off of community supervision in November 
2007, however this was related to a separate charge of 
February 2005 also for evading arrest with a motor vehicle.

To engage in an intentional act of fleeing from prosecution, 
the Veteran would first have to know that he was facing 
prosecution. Here, the evidence indicates, by the Veteran's 
own statements, that he was under probation at the time the 
warrant was issued.  Just seven days after the warrant was 
issued, the Veteran reported for a scheduled meeting with his 
probation officer.  Had the Veteran been fleeing prosecution, 
it is unlikely that he would do so by attending a meeting 
with his probation officer.  Furthermore, the record does not 
indicate that the Veteran was made aware of an outstanding 
warrant and in order to be fleeing prosecution, "there must 
be some evidence that the person knows his apprehension is 
sought. The statute's use of the words 'to avoid prosecution' 
confirms that for 'flight' to result in a suspension of 
benefits, it must be undertaken with a specific intent, i.e. 
to avoid prosecution."  Oteze Fowlkes v.Adamec, 432 F.3d 90, 
96-97 (2nd. Cir. 2005) (interpreting an essentially identical 
Social Security Administration (SSA) provision regarding 
fugitive felons).

The record does not show that the Veteran received any notice 
that that a felony warrant had been issued or that he was 
actually going to be prosecuted.  Without such notice, there 
can be no finding that he engaged in the intentional act of 
"fleeing from prosecution."  Furthermore, the Veteran's 
actions of reporting to a parole meeting are inconsistent 
with the actions of a person fleeing prosecution.

Finally the Board notes that the Veteran's arrest warrant was 
not issued for violation of the terms of his parole, nor does 
other evidence of record indicate that such a violation took 
place.  Accordingly the provisions of 30 C.F.R. § 
3.666(n)(ii) are not for application.  For these reasons, the 
Veteran may not be considered to have been a fugitive felon 
under the controlling statute and regulation during the time 
at issue, and, therefore, the termination of his VA 
compensation during that period was improper.
Separate counties 

ORDER

The discontinuance of the Veteran's VA benefits was improper.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


